Exhibit 10.36

 

August 10, 2005

 

Mr. Bertrand Loy

2 Settlement Way

Acton, MA 01720

 

Dear Bertrand:

 

On March 21, 2005 Mykrolis Corporation (“Mykrolis”) and Entegris, Inc. (“Old
Entegris”) announced that there will be a merger of equals transaction (the
“Merger”) among Mykrolis, Old Entegris and Eagle DE, Inc., a new Delaware wholly
owned subsidiary of Old Entegris with Eagle DE, Inc., to be called Entegris,
Inc. (“new Entegris”) as the surviving corporation. As you know this transaction
has now been completed. I want to advise you as to your role in the combined
enterprise and the incentive compensation package that new Entegris is offering
to you. We believe that the combination of the Mykrolis and Entegris
organizations will create exciting, dynamic, growth oriented opportunities for
the stockholders and employees of both companies. For this reason we have
developed an incentive compensation package for you designed to encourage you to
work aggressively towards the successful integration of the two enterprises into
a single world class company with performance that makes it a “must-own stock”
for investors. I hope the integration of the two businesses will be a smooth
process and that you will become a major contributor to the success and growth
of the combined enterprise and that in turn your experience as a member of the
new Entegris team will be personally rewarding and serve you well in the future.

 

The provisions of this letter and your employment relationship with new Entegris
will be subject to the contingencies set forth in paragraph 7 below.

 

1. Duties, Title and Salary. Your position, duties, and compensation in your
employment with new Entegris will be as follows:

 

Title:

   Executive Vice President and Chief Administrative Officer

Duties:

   Responsible for integration activities with respect to Mykrolis and new
Entegris as well as for information technology, operations, quality, supply
chain, logistics, customer service and regional administration.

Reporting Point:

   President & CEO

Base Salary:

   $267,000 annually, paid bi-weekly.

Incentive Plan:

   You will be entitled to participate in the new Entegris management variable
incentive compensation plan at a level commensurate with your position with new
Entegris. It is anticipated that this plan will commence September 1, 2005.
Details of this plan will be communicated to you in the near future.

Equity Incentive:

   Upon the effectiveness of the merger, new Entegris will award you 150,000
shares of restricted stock in new Entegris. The restrictions will lapse with
respect to 37.5% of this award on December 31, 2005; an additional 5.21% on the
last business day of each of the twelve fiscal quarters of new Entegris
following the closing of the



--------------------------------------------------------------------------------

     Merger. Prior to the time that restrictions lapse, the restricted stock
will be non-transferable and will be subject to the risk of forfeiture if your
employment with new Entegris terminates. This award will be subject to the terms
of the new Entegris standard restricted stock award agreement.

Planning Bonus:

   As part of the planning committee you are eligible to receive a one time
planning bonus in the amount of 30% of your pro rated annual base salary during
the period from March 1, 2005 through June 30, 2005.

Project Bonus:

   Upon successful and timely completion of integration milestones you will also
be eligible to receive a one time bonus in the amount of 30% of your annual base
salary, in accordance with the Project Completion Bonus Incentive guidelines.

 

During your employment by new Entegris, you agree to devote your entire assigned
working time to your duties at new Entegris and to comply with the new Entegris
ethics code and with all company policies. You will be given a new employee
document package containing employee forms and agreements, which you will be
required to promptly complete, sign and return.

 

2. At-Will Employment, etc. While it is our sincere hope and belief that our
relationship will be a long one, your employment relationship with new Entegris
will be “at-will.” This means your employment is not for any specific period of
time and can be terminated by you or new Entegris at any time, with or without
cause or advance notice. In addition, new Entegris will reserve the right to
modify your position or duties to meet business needs. Any change to the at-will
employment relationship must be by a specific, written agreement signed by you
and by new Entegris’s Senior Vice President & General Counsel.

 

3. Prior Employer Service Credit. For purposes of benefit eligibility, vesting,
vacation and sick pay accruals for your employment with new Entegris, you will
receive service credit based on your prior service with the Company.

 

4 Change of Control Agreement. As a condition to the equity incentive award
described above, you will be required to enter into an executive change of
control agreement with new Entegris in replacement and cancellation of your
current Amended and Restated Executive Termination Agreement with the Company.
This agreement will generally provide for severance benefits and accelerated
vesting of stock option and restricted stock awards in the event that your
employment with new Entegris is terminated during a period of two years
following a change of control (including the change of control effected by the
Merger). The severance benefit will generally be equal to two years base salary
plus variable compensation at the highest level during the three years prior to
any change of control termination of employment. This agreement will also
contain a two year non-competition clause.

 

5. Benefits. As a new Entegris employee, you will be entitled to participate in
all benefits that new Entegris currently provides its U.S. employees, subject to
the eligibility requirements set forth in new Entegris’s benefit plans and/or
policies. New Entegris will reserve the right to change or eliminate the
benefits it provides to all employees on a prospective basis at any time. Due to
administrative complexities arising out of the post Merger integration of
benefit systems, however, there may be certain benefits in which you will not be
immediately eligible to participate. To minimize any disruption, your existing
benefits will be continued during this



--------------------------------------------------------------------------------

interim integration period. Upon becoming a new Entegris employee, you will be
eligible for paid holidays pursuant to new Entegris’s holiday schedule, which
will be determined at the beginning of each calendar year.

 

6. 401(k) Savings & Investment Plan. It is expected that new Entegris will offer
a 401(k) plan with provisions substantially similar to those of the current
401(k) plan of the Company. It is also expected that you will be eligible to
roll your distribution from the Company 401(k) plan into the new Entegris 401(k)
plan in accordance with its provisions if you wish to do so. Generally, we
expect that new Entegris 401(k) plan will be a combined discretionary employer
retirement contribution plan with a target contribution level determined in the
discretion of the new Entegris Board of Directors and a 401(k) plan, which will
generally provide for an employer match for employee contributions (currently at
the rate of 50% of employee qualifying contributions up to 6% of compensation),
however, specific provisions of the new Entegris plan will be finalized in the
coming weeks.

 

7. Contingencies. This offer is contingent upon the following:

 

  (a) Signing a standard new Entegris Employee Agreement; and

 

  (b) Compliance with federal I-9 requirements (to the extent not already
satisfied in connection with your employment with the Company).

 

This letter, is intended to outline the general terms of your employment with
new Entegris and represents an offer of employment with respect to the matters
covered by paragraphs 1 through 4 but reflects merely our current thinking
concerning the matters discussed in paragraphs 5 and 6, which may be subject to
adjustment as we proceed further with the integration planning.

 

To indicate your acceptance of this contingent offer on the terms and conditions
set forth in this letter, please sign and date this letter in the space provided
below and return it promptly to the Senior Vice President & General Counsel for
Entegris.

 

We hope your employment with new Entegris will prove mutually rewarding, and we
look forward to having you join us. If you have any questions, please contact
the Senior Vice President & General Counsel of Entegris.

 

Very truly yours,

Entegris, Inc.

/s/    Gideon Argov Gideon Argov, President & Chief Executive Officer



--------------------------------------------------------------------------------

I have read this letter in its entirety and agree to the terms and conditions of
employment outlined herein. I understand and agree that this offer of employment
is contingent on the factors identified in this letter and that my employment
will be at-will.

 

9Ÿ29Ÿ05

      /s/    Bertrand Loy

Date

     

Signature

         Bertrand Loy        

Printed Name